                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

  SECURITIES AND EXCHANGE COMMISSION,

                  Plaintiff/Petitioner,                        Case No.: 1:20-cv-07376

            v.

  ALLEN PERRES and                                             Judge John J. Tharp, Jr.
  WILLARD R. ST. GERMAIN,                                      Magistrate Judge Jeffrey T. Gilbert

                  Defendants/Respondents.



                  THE SECURITIES AND EXCHANGE COMMISSION’S
                    MOTION FOR ENTRY OF FINAL JUDGMENT

       Plaintiff, the Securities and Exchange Commission (the “Commission” or “SEC”), moves

this Court for Entry of Final Judgment against Defendants/Respondents, Allen M. Perres

(“Perres”) and Willard R. St. Germain (“St. Germain”) (collectively, “Respondents”), pursuant to

Section 20(c) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. § 77t(c), and Section

21(e) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78u(e)(1).

                                          BACKGROUND

       1.        On December 21, 2015, the Commission            entered its Order Instituting

Administrative and Cease-and-Desist Proceedings (“OIP”) against Respondents, pursuant to

Section 8A of the Securities Act and Sections 15(b) and 21C of the Exchange Act. (See ECF No.

1-2). In accordance with the OIP: (a) Perres agreed to disgorge $125,145 plus prejudgment interest

of $8,805, and further proceedings to determine whether any injunctive relief should also be
imposed; 1 and (b) St. Germain agreed to disgorge $223,836 plus prejudgment interest of $14,071,

and the imposition of certain injunctive relief. 2

        2.      On December 14, 2020, the Commission filed an Application for an Order under

Section 20(c) of the Securities Act and Section 21(e)(1) of the Exchange Act Enforcing

Compliance with a Commission Order (“Application”). (ECF No. 1).

        3.      On December 15, 2020, the Court issued an order for Respondents to show cause

(“Order to Show Cause”) why the final SEC order entered against them should not be enforced.

(ECF No. 4). Each Respondent was ordered to respond to the Commission’s Application, in

writing, within 28 days of service. Pursuant to the Order to Show Cause, “[f]ailure to timely

respond may result in entry of an order enforcing the Commission Order, contempt proceedings,

and other sanctions.”

        4.      On December 16, 2020, the Application and Order to Show Cause were served on

both Perres and St. Germain. (ECF Nos. 5-6).

        5.      Respondents failed to respond to the Court’s Order to Show Cause. Therefore, the

Commission requests that the Court enter final judgments against Respondents Allen M. Perres

and Willard R. St. Germain in the form of the proposed Final Judgments attached to this motion.

        WHEREFORE, the Commission respectfully requests that this Court grant the Application ,

enter a final judgment against the Respondent, and provide such other relief the Court deems

appropriate.




1
  Payment of the disgorgement and prejudgment interest amounts was waived except for $31,284 based on Perres’
sworn representations in his Statement of Financial Condition to the SEC dated August 14, 2015.
2
  Payment of the disgorgement and prejudgment interest amounts was waived except for $55,956 based on St.
Germain’s sworn representations in his Statement of Financial Condition to the SEC dated August 1, 2015.

                                                    -2-
Dated: June 30, 2021

                       Respectfully submitted,

                       s/CHRISTY J. WHITE
                       CHRISTY J. WHITE
                       Assistant Chief Litigation Counsel
                       100 F Street, NE, Mail Stop 5628
                       Washington, DC 20549-5628
                       WhiteChr@SEC.gov
                       Telephone: 202.551.4502
                       Facsimile:    804.708.6119

                       Attorney for Plaintiff/Judgment Creditor
                       United States Securities and Exchange Commission




                        -3-
                              CERTIFICATE OF SERVICE

      I certify that on June 30, 2021, I electronically filed the foregoing with the Clerk of the

Court using the ECF system, which will send notification of such filing to all parties of record,

via email to Respondent Allen Perres at Aperres@stonearchinc.com, and via UPS overnight

mail to:

                                           Allen Perres
                                     3406 Seminary Avenue N
                                      Chicago, IL 60657; and

                                        Willard St. Germain
                                        5N320 Powis Road
                                         Wayne, IL 60184.




                                              /s/Christy J. White
                                              CHRISTY J. WHITE
                                              Assistant Chief Litigation Counsel
                                              United States Securities and Exchange Commission
                                              100 F Street, NE, Mail Stop 5628
                                              Washington, DC 20549-5628
                                              WhiteChr@SEC.gov
                                              Telephone: 202.551.4502
                                              Facsimile:     202.572.1372
                                              Attorney for Plaintiff/Judgment Creditor




                                               -4-
